Citation Nr: 0519095	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier that March 24, 
1997 for the grant of service connection for a left shoulder 
disability.

2.  Entitlement to an initial evaluation greater than 10 
percent for a left shoulder disability prior to January 23, 
2001.

3.  Entitlement to an initial evaluation greater than 20 
percent for a left shoulder disability beginning January 23, 
2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 7, 1965 to 
July 31, 1965, from September 1967 to April 1971, and from 
April 1972 to April 1976.  Service personnel records show 
that the veteran served in the National Guard from July 1976 
to July 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In this decision, the RO 
effectuated the Board's January 2003 decision granting 
entitlement to service connection for a left shoulder 
disability.

In February and March 2003, the veteran filed notices of 
disagreement with the RO's January 2003 decision.  In 
February 2003, he identified as issues of concern to him 1) 
the evaluation assigned his service-connected lower back 
disability, 2) a skin condition he claims as secondary to 
exposure to the herbicide Agent Orange, and 3) the evaluation 
assigned his now service-connected left shoulder disability.  
In March 2003, the veteran indicated he wished an effective 
date earlier that March 24, 1997 for the assignment of 
service connection for his left shoulder disability.  He 
further argued that his combined schedular evaluation should 
be 100 percent, rather than the 90 percent indicated in the 
January 2003 rating decision.

The RO interpreted the March 2003 notice of disagreement as 
to the issues of the effective date assigned the grant of 
service connection for the left shoulder disability, and the 
evaluation assigned the left shoulder disability.  
Accordingly, the RO issued a statement of the case 
identifying these issues in April 2004.  The veteran timely 
submitted his substantive appeal in July 2004, timely 
perfecting his appeal.  In his substantive appeal, he argued 
that the grant of service connection for his left shoulder 
disability should be the date he was separated from active 
service in 1974.

In the meantime, the veteran had also filed a notice of 
appeal with the U.S. Court of Appeals for Veterans Claims 
(hereinafter Court), indicating his disagreement with both 
the effective date of service connection of the left shoulder 
disability, and the evaluation assigned.  In August 2003, the 
Court dismissed the veteran's appeal for lack of 
jurisdiction, noting that the Board's January 2003 decision 
established neither an effective date for the grant of 
service connection, nor a disability evaluation for the left 
shoulder.

Concerning any appeal as to the effective date or evaluation 
assigned the service connected lower back disability, the 
records show that service connection for the residuals of a 
back injury, to include degenerative joint disease of the 
lumbar spine, was granted in an August 2002 rating decision.  
The disability was assigned a 20 percent evaluation, 
effective March 24, 1997, the date his claim was received.  
The RO notified the veteran in a supplemental statement of 
the case dated in the same month.  The veteran did not then 
appeal either the effective date or evaluation assigned.  It 
is acknowledged that the veteran sent a letter in August 2002 
discussing the effective date assigned, but arguing that it 
should be back to the date of claim, which it already is.  
The Board sees no further action which may be taken with 
regard to that complaint in the August 2002 letter.  
Subsequently, the veteran responded in November 2002 that he 
disagreed with the continued denial of service connection for 
his left shoulder disability.  He specifically stated that 
the only issue for which he wished to continue his appeal was 
that concerning his left shoulder.  The Board acknowledged 
this withdrawal in its January 2003 decision.

Hence, as the veteran had withdrawn all other issues that had 
been on appeal previously, including the issue of an 
evaluation greater than 20 percent for the service-connected 
lower back disability, this issue is no longer before the 
Board.  Similarly, the veteran's remarks concerning the 
effective date assigned his lower back disability requested 
the assignment of a date that is presently assigned.  There 
is no issue to appeal in this regard.

Finally, the Board similarly finds that it is precluded from 
taking action concerning the veteran's claim for service 
connection for the residuals of exposure to Agent Orange, 
including a skin disorder.  This claim was denied by the 
Board in July 1999.  The veteran did not appeal this claim to 
the Court.

Thus, the Board will refer to the RO for appropriate action a 
claim to reopen the previously denied claim for service 
connection for a skin disorder, as the result of exposure to 
Agent Orange, and for an increased evaluation for the 
service-connected lower back disability.  The Board further 
requests the RO review and take appropriate action on a 
letter from the veteran which his representative forwarded to 
the Board in March 2005, in which the veteran argues that 
each of his service connected disabilities should be 
individually compensated at the 70 to 75 percent level.

The Court has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the RO 
implemented the Board's grant of entitlement to service 
connection for a left shoulder disability in a January 2003 
rating decision, assigning a 10 percent evaluation prior to 
January 23, 2001, and a 20 percent evaluation beginning 
January 23, 2001.  The veteran appealed the ratings assigned.  
Hence, the Board will consider the proper evaluation to be 
assigned for the veteran's service connected left shoulder 
disability from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson, supra.

The issue of entitlement to an initial evaluation greater 
than 10 percent for the left shoulder disability prior to 
January 23, 2001, and greater than 20 percent beginning 
January 23, 2001 addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  On March 24, 1997, the veteran filed a claim for service 
connection for the residuals of wounds received in Vietnam, 
which the RO interpreted, in part, as a claim for the 
residuals of injury to the left shoulder.

3.  This is the earliest document of record which may be 
construed as a claim for a left shoulder disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 24, 
1997 for the grant of service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law.  The Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  In this 
case, there is no issue as to providing an appropriate 
application form or completeness of the application in this 
case.  In the circumstances of this case, the veteran has 
been advised of the applicable laws and regulations and the 
evidence needed to substantiate his claim for an earlier 
effective date in the April 2004 statement of the case.  In 
addition, he was further advised of the changes in law, and 
of the revisions in regulations effected in accordance with 
the VCAA in the March 2001 VCAA letter.  The April 2004 
statement of the case, in particular, advised the veteran of 
the evidence of record upon which the RO had established the 
subject effective date, which the veteran is now appealing.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has obtained copies of treatment records where 
the veteran has notified the RO that they exist.  In 
addition, the RO has afforded the veteran VA examinations for 
his left shoulder disability.  Finally, the RO has received 
and considered that evidence the veteran has submitted.  The 
veteran has not indicated that any other evidence exists that 
has not already been obtained and associated with the claims 
file that pertains to the establishment of an effective date 
for the grant of service connection for a left shoulder 
disability.

Moreover, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard, supra.

Earlier Effective Date Claim

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date for the grant 
of service connection for disability compensation is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i).

In the present case, the veteran filed a claim for service 
connection for the residuals of injuries sustained in May 
1970 in a claim received by the RO in April 1971-as he was 
separating from his third period of active service.  The RO 
interpreted this as a claim involving the residuals of 
multiple fragment wounds received in May 1970.  VA 
examination conducted in July 1971 reflects no complaints of 
a left shoulder disability.  The examiner diagnosed multiple 
shell fragment wounds of the left buttock (muscle group 17), 
right popliteal area (muscle group 13), right knee joint 
(muscle group 14), right wrist and lower end of the right 
forearm.  No findings, abnormalities or diagnoses were made 
involving the left shoulder.  Service connection was granted 
by a rating decision dated in September 1971 for the 
residuals of shell fragment wounds the muscle group XVII, 
involving the left buttock, muscle group XIII, involving the 
right popliteal area, muscle group XIV, involving the right 
knee joint, and for scars on the right wrist and lower end of 
the right forearm.  No mention was made of the veteran's left 
shoulder.  The veteran was given notice of the September 1971 
rating decision by letter dated September 27, 1971.

Thereafter, the next communication from the veteran or his 
representative concerning that could be considered a claim 
for service connection for any disability-including a left 
shoulder disability-was received in March 1997.  At this 
time, the veteran submitted a claim for service connection 
for wounds received in Vietnam, a skin condition, and post-
traumatic stress disorder.

In June 1997, he reported for VA examination.  The report is 
of record and reflects an impression of status post trauma in 
1968 with left shoulder complaint.  Subsequent VA 
examinations, conducted in September 1999 and January 2001, 
resulted in a diagnosis of degenerative joint disease of the 
scapula (September 1999) and elicited a the following opinion 
(January 2001):

In my opinion, the veteran did fall on 
his left shoulder while in military 
service and this, to the best of my 
knowledge, would be the etiology for his 
recurrent chronic complaints.

The Board granted service connection for a left shoulder 
disability in a January 2003 decision.  Accordingly, the RO 
effectuated the grant of service connection in a January 2003 
rating decision, assigning an effective date of March 24, 
1997, the date the veteran's claim for service connection was 
received.

The veteran contends that the effective date of service 
connection for his left shoulder disability should be the 
date after his discharge from active service.  However, to 
qualify for such an effective date, the pertinent regulations 
provide, specifically, that the claim must have been received 
within 1 year after separation from service.  See 38 C.F.R. 
§ 3.400(b)(2)(i).  As noted above, the veteran did file a 
claim within one year after his discharge from active service 
in April 1971.  The claim, filed in April 1971, identified 
the disabilities for which he wished service connected only 
as the residuals of injuries he had sustained in May 1970.  
The resultant, July 1971, VA examination shows no complaints 
of a left shoulder problem.  The examiner diagnosed multiple 
shell fragment wounds of the left buttock, right popliteal 
area, right knee joint, and right wrist and lower end of the 
right forearm.  No left shoulder disability or left shoulder 
findings of any kind were discussed or diagnosed.  The 
September 1971 rating decision did not discuss a left 
shoulder disability.

In the case of a claim that is reopened with the submission 
of new and material evidence received after a final 
disallowance-other than service department records-the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(ii).  However, as noted above, the September 1971 
rating decision did not mention, or deny, a claim of service 
connection for a left shoulder disability.  The veteran did 
not claim service connection for such a disability, and the 
July 1971 VA examination report did not reveal any findings 
or diagnoses of a left shoulder disability.  

Moreover, the veteran did not submit any documentation at the 
time mentioning the left shoulder disability-either in the 
form of a notice of disagreement to the September 1971 rating 
decision, protesting the nonservice connection of the 
disability, or a claim for same.  Rather, the next 
communication from him or his representative shown in the 
claims file that could be interpreted as a claim for service 
connection was received on March 24, 1997.  This is the 
effective date assigned for the grant of service connection 
for a left shoulder disability.

The regulations specify that the effective date of disability 
compensation, direct service connection, where he claim is 
not filed within one year after separation from active 
service, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i).

In this case, the veteran did file a claim for service 
connection for unspecified wounds, which the RO received in 
March 1970.  The veteran did not then identify the left 
shoulder disability as a disability for which he then 
requested service connection.  As the medical evidence 
identified no left shoulder disability, the RO did not 
service connect one in its September 1971 rating decision.  

As the veteran did not submit a claim for a left shoulder 
disability in April 1971, and the September 1971 rating 
decision did not so deny service connection for it, the Board 
does not find that this may be considered under the 
regulations governing the assignment of an effective date in 
the case of a previously denied claim.

Subsequent to the September 1971 rating decision, the 
earliest document in the claims file that can be interpreted 
as a claim for service connection for a left shoulder 
disability is the claim that the veteran filed in March 1997.  
Again, the veteran did not specify the left shoulder 
disability as one for which he sought service connection.  
However, unlike the July 1971 VA examination, the June 1997 
VA examination revealed evidence of a left shoulder 
disability which was ultimately found to be the result of the 
veteran's active service.  It was, accordingly, service 
connected.  

Upon consideration of the evidence of record, the earliest 
evidence of a claim for service connection for a left 
shoulder disability is the veteran's claim that was received 
on March 24, 1997.  

Therefore, the RO assigned the earliest possible effective 
date for its grant of the original claim for service 
connection for a left shoulder disability.  Accordingly, the 
earliest effective date that may be granted is March 24, 
1997.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

An effective date earlier than March 24, 1997 for the grant 
of service connection for a left shoulder disability is 
denied.


REMAND

The veteran also seeks a higher initial evaluation for his 
service-connected left shoulder disability.  In this regard, 
the Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.

First, the Board notes that the January 23, 2001 VA 
examination report references range of motion measurements 
that are reflected in physical therapy treatment records.  
These records are not present before the Board.

Second, the RO established the veteran's disability as 10 
percent disabling prior to January 23, 2001, in the January 
2003 rating decision.  Effective January 23, 2001, the RO 
assigned a 20 percent disability evaluation, citing the VA 
examination report of that date as the medical evidence 
establishing an increase in disability.  Moreover, the Board 
notes that range of motion measurements reported in the 
December 1999 VA examination report reflect limitation of 
motion that would appear to warrant a 20 percent evaluation 
under the applicable rating criteria.  Namely, flexion was 
found to measure 70 degrees, abduction, 130 degrees, internal 
rotation, 25 degrees, and external rotation, 8 to 10 degrees.  
In comparison, in the January 2001 VA examination report, the 
examiner described only minimal limitation of range of 
motion.  As noted above, the actual range of motion 
measurements were not of record.

In addition, examination of muscles and neurological systems 
in December 1999 found that strength in the shoulder girdle 
muscle group, including forward flexors and internal rotators 
measured a negative 3, 2 positive, of 5 in strength.  
Abductor external rotators measured a negative 3 of 5.  
Neurological findings reflect a negative 3 of five in biceps 
strength and a 2 positive of 5 in triceps strength.  No 
opinion was given as to the etiology of these findings.

The Board finds that the disability picture of the veteran's 
left shoulder disability must be clarified.  Accordingly, the 
Board finds it would be helpful to fully develop the medical 
evidence in this case and then accord the veteran VA 
examinations to determine the nature and extent and his 
service-connected left shoulder disability, and to determine 
the nature, extent, and etiology of any diagnosed 
neurological and muscle disability associated with the left 
shoulder, with review of the claims file in consideration of 
the medical evidence of record.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA and non-VA health 
care providers who have treated him for 
his left shoulder disability since 1997. 

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should request any and 
all treatment records for treatment 
accorded him for his left shoulder 
disability from the VA Medical Center 
(MC) in New Orleans, Louisiana, and any 
other VAMC the veteran may identify, from 
1997 to the present-that are not already 
of record.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  Following completion of the above, 
the RO should make arrangements for the 
veteran to be afforded an examination, by 
an appropriate specialist, to determine 
the nature and extent of his service 
connected left shoulder disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course of 
and the service connected left 
shoulder disability.
?	Describe any current symptoms and 
manifestations attributed to the 
left shoulder disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all left shoulder 
pathology.  For any neurological and 
muscle pathology found, the examiner 
is specifically requested to comment 
on the following:
1.	is it as likely as not that any 
neurological and muscle damage 
is part and parcel of, or 
otherwise the result of, the 
veteran's service connected 
left shoulder disability?

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for an initial 
evaluation greater than 10 percent for 
the service-connected left shoulder 
disability prior to January 23, 2001, and 
greater than 20 percent for the service-
connected left shoulder disability 
beginning January 23, 2001, to include 
consideration under Fenderson, supra.  If 
the decisions remain in any way adverse 
to the appellant, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  If the 
veteran is scheduled for examination, he is advised that 
failure to appear for a scheduled VA examination without good 
cause could result in the denial of his claims.  38 C.F.R. 
§ 3.655 (2003).  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


